UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Whitney Holding Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: April 14, NOTICE OF ANNUAL MEETING OF SHAREHOLDERS OF COMMON STOCK To our Shareholders: Whitney Holding Corporation (the Company) will hold its Annual Meeting of Shareholders of common stock on Wednesday, May 19, 2010, at 10:30 a.m. CDT at the Pan-American Life Center Auditorium, 601 Poydras Street, 11th floor, New Orleans, Louisiana, for the following purposes: 1. Election of one director to serve until the 2011 annual meeting and two directors to serve until the 2015 annual meeting; 2. To consider and approve the following advisory (nonbinding) proposal: “Resolved, that the holders of Whitney Holding Corporation common stock approve the compensation of the named executive officers as described in the Compensation Discussion and Analysis and the tabular disclosure regarding named executive officer compensation (together with the accompanying narrative disclosure and footnotes) in the proxy statement.” 3. Ratification of the selection of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm to audit the books of the Company and its subsidiaries for 2010; and 4. To transact such other business as may properly come before the meeting or any adjournments or postponements thereof. Only shareholders of common stock of record at the close of business on March 31, 2010 are entitled to notice of, and to vote at, this meeting or any adjournment thereof. We direct your attention to the attached proxy statement for more complete information regarding the matters to be acted upon at the annual meeting By order of the Board of Directors, JOSEPH S. SCHWERTZ, JR. Corporate Secretary 228 St.
